Citation Nr: 1748525	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  10-14 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to accrued benefits in excess of $672.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran had active duty service from June 1943 to January 1964.  He died in
September 1988.

Following the Veteran's death, his spouse ("widow") applied for, and was awarded, VA survivor pension benefits.  She subsequently passed away in April 2006.  The appellant in this case is the daughter of the widow.  She is seeking to ensure that any accrued benefits due to her mother were appropriately paid.

This appeal is before the Board of Veterans' Appeal (Board) from a November
2008 administrative determination of the Agency of Original Jurisdiction (AOJ) that the widow had been owed $672.00 at the time of her death.  In May 2017, the appellant testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In December 1988, the widow was granted survivor pension benefits.  In August 1989, VA informed the widow that such benefits would be terminated beginning October 1989, due to an increase in her income making it above the maximum rate allowable to receive such benefits.  On November 29, 2004, the widow submitted a VA Medical Expense Report that detailed out of pocket medical expenses incurred by the widow, in order to have VA survivor pension benefits reinstated.

In an August 2005 letter, the AOJ informed the widow that it could not approve her claim for pension because her yearly income was $8,390.00, which exceeded the limit set by law of $6,814.00 for a surviving spouse.  It also informed the widow that she may be able to lower the income counted by using family medical expenses she paid from November 29, 2004, through December 31, 2005.  The AOJ enclosed three medical expense report forms for three periods, and requested medical expense information for the period of November 29, 2004 through December 31, 2004.  The AOJ also stated that at the end of the year the widow may submit her expenses January 1, 2005 through November 30, 2005, and December 1, 2005 through December 31, 2005.  

The widow responded in August 2005 that she had in fact submitted her medical expenses previously, and in January 2006 submitted the completed medical expense forms for the periods requested.  Following the widow's death in April 2006, in January 2007, the appellant filed her claim for accrued benefits.  In a November 3, 2008, administrative decision letter, the AOJ informed the appellant that the widow was owed $672.00 as a retroactive payment for the medical expenses she submitted from November 29, 2004 to December 31, 2005, and that the appellant would receive a check for this amount. 

The amount of $672.00 awarded appears to have been the result of calculations contained in a document, noted to have been associated with the file on October 30, 2008.  However, the document itself is not identified, and it is unclear what numbers the calculations contained in the document were being based on.  Moreover, a portion of the right side of the document containing many of the relevant calculations is cut off as it appears in the virtual file.  Also, it is unclear whether the period from January 2006 until the widow's death in April 2006 was considered for purposes of determining her pension benefits owed.

The AOJ's method of calculating and determining the amount the widow was owed, in the October 2008 document or otherwise, was not explained in either the November 3, 2008, administrative decision letter or the March 2010 statement of the case; the statement of the case only makes vague and confusing references that "the State started paying for the Medicare" in "April 2006" and that "on December 2005 the allowance increased to $728.00," with no reference to documentation or further explanation.  

Therefore, the case must be remanded to obtain a readable copy of the October 2008 document and a full explanation of how the accrued VA survivor pension benefits owed the appellant were determined, to include whether and how any benefits due during the period from January 2006 to April 2006 were considered.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a full and readable copy of the document, noted to have been associated with the file on October 30, 2008, that appears to contain the calculations on which the determination of the amount of $672.00 of accrued benefits awarded were based.  The document should be fully identified, with any necessary explanation.

2.  After completing the above and any other necessary development, readjudicate the appeal, providing a full explanation of how the accrued VA survivor pension benefits owed the appellant were determined, to include whether and how any benefits due during the period from January 2006 to April 2006 were considered.  If any benefit sought remains denied, provide a supplemental statement of the case to the appellant.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




